Examiner’s Comment
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a local control-unit configured for use in a first converter sub-unit of a multiphase DC-DC converter, comprising: wherein the local control units in the first and second converter sub-units include, a state indicator indicative of whether the first and/or second converter sub-unit is operable as a master (M) sub-unit or a slave (S) sub-unit; a second indicator indicative of whether the first and/or second converter sub- unit is enabled or disabled; an enable input configured to receive an enable request; a wake-up output configured to send a wake-up request; a communication link input interface and a communication link output interface respectively configured to receive and to send master/slave information; and a further communication link input interface and a further communication link output interface, configured to both enable current balancing and phase interleaving between the first and second converter sub-units; wherein the local control-unit in the first converter sub-unit is configured to: in response to a local output current being higher than a first threshold, send a wake-up request requesting that the second converter sub- unit be enabled; and in response to (a) the state indicator being indicative that the local control-unit in the first converter sub-unit is operable as a slave sub-unit; (b) the local output current being lower than a second threshold, and (c) receiving the master/slave information indicative that the second converter sub-unit in the daisy-chain . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838